52 Ill.2d 470 (1972)
288 N.E.2d 396
THE PEOPLE OF THE STATE OF ILLINOIS, Appellee,
v.
ERNEST COLEMAN et al., Appellants.
Nos. 44170, 44623.
Supreme Court of Illinois.
Opinion filed October 2, 1972.
DAVID C. THOMAS, of Chicago, for appellants.
WILLIAM J. SCOTT, Attorney General, of Springfield, and EDWARD V. HANRAHAN, State's Attorney, of Chicago (JAMES B. ZAGEL, Assistant Attorney General, and ROBERT A. NOVELLE and STEPHEN J. CONNOLLY, Assistant State's Attorneys, of counsel), for the People.
Reversed and remanded.
*471 MR. JUSTICE GOLDENHERSH delivered the opinion of the court:
In a bench trial in the circuit court of Cook County, defendant Ernest Coleman was found guilty of the offense of unlawful use of a weapon and was sentenced to a term of one year in the Cook County jail. Defendant Patrick McWhorter pleaded guilty in the circuit court of Cook County to the offense of attempted theft by deception and was sentenced to a term of one year in the House of Correction. Each defendant has raised the issue of the failure of the trial court to advise him of his right to counsel. The appeals have been consolidated for argument and opinion.
Coleman was arrested on September 27, 1970, and brought before the court on September 28, 1970. He was not represented by counsel, nor did he request counsel. He was not advised of his right to counsel, nor did he waive that right. No effort was made to determine whether he could afford counsel. He was advised of his right to a jury trial, waived it and elected to proceed at that time.
McWhorter appeared before the court on June 29, 1971. He too was not represented by counsel, made no request for counsel, was not advised of any right to counsel and made no waiver of that right.
Our decision in People v. Morrissey (1972), 52 Ill.2d 418, applying the holding in Argersinger v. Hamlin (1972), 407 U.S. 25, 32 L.Ed.2d 530, 92 S.Ct. 2006, requires that the judgments be reversed and remanded for further proceedings as noted in Morrissey.
Reversed and remanded.